PER CURIAM:
Petitioner, an inmate of the Montana State Prison, appears here pro se and seeks an appropriate writ upon these alleged facts:
That on June 17, 1958, he was sentenced to a term of 18 years in the prison upon his conviction of the crime of robbery. On June 26, 1962, he was paroled to the State of California, where, on November 19, 1962, he entered a plea of guilty to a charge of aggravated assault and was sentenced to one year in jail. On April 3, 1963, he was returned to the Montana State Prison as a parole violator. It is petitioner’s contention that because the Montana authorities did not assert authority over him before the California courts imposed sentence, that Montana waived further jurisdiction over him and he is now illegally confined.
A similar situation was presented to this court in In re Peti*471tion of Paul C. Springer, 143 Mont. 307, 387 P.2d 437, and we there held that jurisdiction was not waived, and denied that application.
What was there said applies here, and no cause appearing for the issuance of any writ the application is denied and the cause ordered dismissed.